 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN J. GILIO
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                               IN THE UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                        CASE NO. 1:19-CR-00009-DAD-BAM

11                              Plaintiff,            GOVERNMENT MOTION TO DISMISS AND
                                                      ORDER
12                        v.

13   JORGE ANTONIO MELGAR-ZAMORA,

14                              Defendant.

15

16         The United States of America, by and through its undersigned counsel, hereby moves for

17 dismissal without prejudice of the above-captioned matter.

18

19   Dated: October 23, 2019                            MCGREGOR W. SCOTT
                                                        United States Attorney
20
                                                  By: /s/ Justin J. Gilio
21                                                    Justin J. Gilio
                                                      Assistant United States Attorney
22
                                                  ORDER
23

24 IT IS SO ORDERED.

25
        Dated:    October 23, 2019
26                                                  UNITED STATES DISTRICT JUDGE

27

28



30
